Title: To Thomas Jefferson from William M. Chalmers, 19 August 1808
From: Chalmers, William M.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Milledgeville Geo. August 19— 1808
                  
                  I have determined on giving you a little of my opinion—I am Well acquainted that at the time of my name being entered in the War Office for a Commission in the United States Armey there Was only about one hundred applicants and Dr. Dennis Smelt informed me he had entered me for Augusta—Now Sir let me ask What has been the Cause of all the appointments being made and my name to be first on the list and I am Without a Commission, Was it Supposed I Should not have filled the Office as Well as those Who have been appointd or Was it Supposed I Was not a Native—I am a native of the State of Virginia and believe I shoud. have Lost my life in the defence of the US. as any of them—I Shall not enter into details—I have directed Dearborn to erase my name from among the Number of applicants not Wishing to have it farther disgraced—I am in Expectation of getting a birth on board a British Vessel of War When I hope to have the pleasure of Meeting Some of your officers and its probable they Will then be better acquainted With me—I am of Opinion that the Heavens lifted John Milledge has been partly the Cause and Was I considered of this I Woud. Very Soon deprive him of ever acting in this manner With Any other Applicant. I expect to pass through your City Some time in the Couse of January next When I Will Speak Verbatum—I Shall then proceed to N York and Leave this Country—I Will tell you plainly that you have appointed young men in this State Which I am Sure Woud not be Superior to the nail of my Big Toe in Battle
                  
                     Wm. M. Chalmers 
                     
                  
               